542 Pa. 607 (1995)
669 A.2d 335
Chester J. GRAY, Jr., Appellant,
v.
Barbara HAFER, Individually and as Auditor General of the Commonwealth of Pennsylvania, Barbara Christensen and Peggy Friedman, Appellees.
Supreme Court of Pennsylvania.
December 29, 1995.
PER CURIAM:
AND NOW, this 29th day of December, 1995, it is hereby ordered that the order of the Commonwealth Court is hereby AFFIRMED.
NIX, J., did not participate in the consideration or decision of this case.
MONTEMURO, Senior Justice, participates by designation as a senior judge as provided by Rule of Judicial Administration 701(f).